—Judgment unanimously affirmed. Memorandum: Because Supreme Court did not advise defendant of the potential periods of incarceration, the waiver by defendant of the right to appeal does not encompass his challenge to the severity of the sentence (see, People v Cormack, 269 AD2d 815; People v Wynn, 262 AD2d 1052). The sentence is neither unduly harsh nor severe. Upon our review of the record, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Balio, JJ.